Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 1 of 62 PageID: 6
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 1 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 2 of 62 PageID: 7
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 2 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 3 of 62 PageID: 8
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 3 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 4 of 62 PageID: 9
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 4 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 5 of 62 PageID: 10
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 5 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 6 of 62 PageID: 11
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 6 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 7 of 62 PageID: 12
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 7 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 8 of 62 PageID: 13
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 8 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 9 of 62 PageID: 14
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 9 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 10 of 62 PageID: 15
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 10 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 11 of 62 PageID: 16
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 11 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 12 of 62 PageID: 17
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 12 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 13 of 62 PageID: 18
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 1 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 14 of 62 PageID: 19
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 2 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 15 of 62 PageID: 20
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 3 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 16 of 62 PageID: 21
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 4 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 17 of 62 PageID: 22
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 5 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 18 of 62 PageID: 23
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 6 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 19 of 62 PageID: 24
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 7 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 20 of 62 PageID: 25
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 8 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 21 of 62 PageID: 26
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 9 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 22 of 62 PageID: 27
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 10 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 23 of 62 PageID: 28
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 11 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 24 of 62 PageID: 29
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 12 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 25 of 62 PageID: 30
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 13 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 26 of 62 PageID: 31
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 14 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 27 of 62 PageID: 32
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 15 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 28 of 62 PageID: 33
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 16 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 29 of 62 PageID: 34
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 17 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 30 of 62 PageID: 35
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 18 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 31 of 62 PageID: 36
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 19 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 32 of 62 PageID: 37
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 20 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 33 of 62 PageID: 38
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 21 of 21 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 34 of 62 PageID: 39
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 1 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 35 of 62 PageID: 40
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 2 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 36 of 62 PageID: 41
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 3 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 37 of 62 PageID: 42
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 4 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 38 of 62 PageID: 43
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 5 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 39 of 62 PageID: 44
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 6 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 40 of 62 PageID: 45
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 7 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 41 of 62 PageID: 46
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 8 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 42 of 62 PageID: 47
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 9 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 43 of 62 PageID: 48
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 10 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 44 of 62 PageID: 49
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 11 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 45 of 62 PageID: 50
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 12 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 46 of 62 PageID: 51
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 13 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 47 of 62 PageID: 52
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 14 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 48 of 62 PageID: 53
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 15 of 15 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 49 of 62 PageID: 54
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 1 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 50 of 62 PageID: 55
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 2 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 51 of 62 PageID: 56
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 3 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 52 of 62 PageID: 57
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 4 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 53 of 62 PageID: 58
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 5 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 54 of 62 PageID: 59
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 6 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 55 of 62 PageID: 60
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 7 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 56 of 62 PageID: 61
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 8 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 57 of 62 PageID: 62
     UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 9 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 58 of 62 PageID: 63
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 10 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 59 of 62 PageID: 64
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 11 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 60 of 62 PageID: 65
    UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 12 of 12 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 61 of 62 PageID: 66
         UNN-L-003116-18 09/11/2018 2:14:28 PM Pg 1 of 1 Trans ID: LCV20181568504
Case 2:18-cv-14935-JLL-JAD Document 1-2 Filed 10/12/18 Page 62 of 62 PageID: 67




                        Civil Case Information Statement
Case Details: UNION | Civil Part Docket# L-003116-18

Case Caption: DRAKE SUZANNE VS COLONIAL RV                       Case Type: LEMON LAW
Case Initiation Date: 09/11/2018                                 Document Type: Complaint
Attorney Name: TIMOTHY JOHN ABEEL JR                             Jury Demand: NONE
Firm Name: TIMOTHY ABEEL & ASSOCIATES, PC                        Hurricane Sandy related? NO
Address: 309 FELLOWSHIP RD EAST GATE CENTER STE                  Is this a professional malpractice case? NO
200                                                              Related cases pending: NO
MT LAUREL NJ 08054                                               If yes, list docket numbers:
Phone:                                                           Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : DRAKE, SUZANNE                        transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company
(if known): None



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

09/11/2018                                                                                 /s/ TIMOTHY JOHN ABEEL JR
Dated                                                                                                         Signed
